

117 HR 511 IH: National Multimodal Freight Network Improvement Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 511IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to include a revenue metric in the port network components to better achieve the policy goals of the National Multimodal Freight Network.1.Short titleThis Act may be cited as the National Multimodal Freight Network Improvement Act.2.National Multimodal Freight NetworkSection 70103 of title 49, United States Code, is amended—(1)in subsection (b)(2)(C) by inserting , and the public ports of the United States that have a total annual value of cargo of at least $1,000,000,000, as identified by the United States Customs and Border Protection and reported by the Bureau of the Census after is available; and(2)in subsection (c) by adding at the end the following:(5)Required network componentsIn designating or redesignating the National Mul­ti­modal Freight Network, the Under Secretary shall ensure that the National Multimodal Freight Network includes the components listed under subsection (b)(2)..